Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANEKO et al. (2007/0187859).
	Regarding claims 1 and 5, KANEKO et al. discloses a molding method comprising:
	providing a molding device (Fig.3C), wherein the molding device includes a mold cavity (23), a feeding port in communication with the mold cavity (Fig.3C), and a junction point (36) in connection with the mold cavity (Fig.3C) [0053];
	engaging an outlet of an injector (see Fig.1A) to the feeding port;
	injecting a molding material (R) including a blowing agent [0006] into the mold cavity (23) from the feeding port by the injector; and
	injecting a gas into the mold cavity through the junction point (Fig.3C; [0050]) to increase a pressure inside the mold cavity to a predetermined pressure for maintaining the blowing agent in a supercritical state [0053], [0055].
	Regarding claims 2 and 7, KANEKO et al. discloses expansion assist means (sensing a pressure) that is operative to add a pressure to the foaming molten resin from inside.  Thereby, the transferability of the product can be improved [0017], [0053].
	Regarding claims 3 and 9, KANEKO et al. discloses the predetermined pressure is 14.9 MPa (152 kg/cm2) [0053].
	Regarding claim 6, KANEKO et al. discloses reducing the pressure in the mold cavity [0049], [0065].
	Regarding claim 8, KANEKO et al. discloses the blowing agent is in a supercritical state [0021].
	Regarding claim 18, KANEKO et al. discloses applying a clamping force to the molding device during the injection of the gas [0006].
	Regarding claim 19, KANEKO et al. discloses the supplying of the molding material is about 0.7 sec [0061].
	Regarding claim 20, KANEKO et al. discloses the molding apparatus includes a controller to control the entire operation of the device [0043]-[0044].
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO et al. (2007/0187859) as applied to claims 1-3, 5-9, and 18-20 above.
	The teachings of KANEKO et al. are applied as described above for claims 1-3, 5-9, and 18-20.	
	Regarding claim 4, KANEKO et al. is silent to closing the feeding port after the injection of the molding material and before the injection of the gas.  However, KANEKO et al. discloses the gas is additional supplied after injection of the molding material (R).  Therefore, it would have been a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that closing the feeding port after the injection of the molding material was significant prior to injection of the gas.
	Regarding claims 10-14 and 16-17, KANEKO et al. is silent to a third pressure.  However, KANEKO et al. discloses that the added pressure be set to 15 to 30 MPa and that if it exceeds this range, an improper breakage of end portions of the molded article would occur in case of the gas pressure adding [0053].  If the added pressure of the gas is appropriate, the gas supplied into the molten resin R via the inlet port 36 presses the end portion of the molten resin R against the surface of the cavity 23 from inside, thereby improving the transferability function and the shape keeping function of the molten resin.  Meanwhile, if the added pressure is below the above-described proper range, the transferability of the molten resin R would deteriorate [0053].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum number of times in adding pressure through routine experimentation in order to avoid deterioration and improper breakage.
	
8.	Claim(s) 4, 10-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO et al. (2007/0187859) as applied to claims 1-3 and 5-9 above, and in further view of WANG et al. (2015/0035193).
	The teachings of KANEKO et al. are applied as described above for claims 1-3 and 5-9.	
	Regarding claim 15, KANEKO et al. is silent to the mold cavity comprising claims pressure prior to supplying the molding material.  However, WANG et al. teach the pressure of mold cavity should be at least 2 MPa (20 kg/cm2) prior to injection of the molding material [0012] in order to avoid surface defect of the product caused by sharply nucleation, growth and rupture of the foaming agent [0026].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of KANEKO et al. by incorporating the mold cavity to be set at a pressure of at least 2 MPa (20 kg/cm2) prior to injection of molding material as taught by WANG et al. in light of the advantages associated therewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742